Case 8:19-cv-01998-MWF-KS Document 186-1 Filed 08/04/20 Page 1 of 5 Page ID #:5608



                           SUPPLEMENTAL DECLARATION OF KAINE WEN

             I, Kaine Wen, declare as follows:

             1. I am a defendant in Bureau of Consumer Financial Protection, et al. v. Consumer

      Advocacy Center Inc., d/b/a Premier Student Loan Center, et al., Case No. 8:19-cv-01998

      MWF (KSx) he CFPB Ac ion         I make hi Supplemental Declaration in response to

      Venable LLP     Venable In Camera Submission in Response to Court Order Re Ex Parte

      Application. I have personal knowledge of the facts stated herein, and if called as a witness,

      I could and would testify competently thereto.

             2. In making this Supplemental Declaration, I have no intent to waive the attorney-

      client privilege, any joint defense privilege, or any other privilege applicable to my

      communications with Venable and its attorneys.

             3. I have been represented continuously by Venable, and specifically by partners

      All on Baker All on and Gerald Sach            Gerr     for he pa      o ear     ince J l

             4. Alber Kim Alber         and I en ered in o a epara e re ainer agreemen         ih

      Venable on approximately October 25, 2019, to represent us jointly in the CFPB Action,

      together with a number of companies with which we were affiliated. Venable engagement

      letter, which was dated October 29, 2020, states:

             Venable will jointly represent Kaine Wen, Albert Kim, True Count Staffing, Infinite
             Management Corp. (f/k/a Infinite Management Solutions, Inc.), All Out Staffing, Inc.,
             Hold The Door Corp., and Prime Consulting, Inc., in connection with defense in the
             matter Consumer Fraud Protection Bureau v. Consumer Advocacy Center, et al. filed
             in the U.S. District Court for the Central District of California (8:19-CV-01998). (the
              Ma er




                                                   1
Case 8:19-cv-01998-MWF-KS Document 186-1 Filed 08/04/20 Page 2 of 5 Page ID #:5609



                5. At that time, Venable demanded a retainer of $500,000, which Albert and I

      jointly paid. My payment was not derived from any of the conduct at issue in the CFPB

      Action.

                6. In March 2020, Venable demanded an additional $35,000 retainer to continue to

      represent me and Albert in the CFPB Action. Albert and I jointly paid the additional $35,000

      demanded by Venable. My payment was not derived from any of the conduct at issue in the

      CFPB Action.

                 Timeline Conce ning Venable Demands for a Second Additional Retainer

                7. Beginning mid-June of 2020, Allyson and Gerry demanded that Albert and I pay

      Venable a second additional retainer to continue to represent us in the CFPB Action. The

      following is a timeline concerning those demands.

                8. On June 15, 2020, Gerry emailed me and Albert, copying Allyson, stating that,

        e must ask for an additional retainer of $20K to continue working with you. If you would

      like to discuss this request, please let us know. Otherwise, please remit payment as soon as

      possible. No mention was made of any conflict in that email or at that time.

                9. On June 29, 2020, Allyson emailed me and Albert, copying Gerry, stating that,

       we will need additional funds for our retainer another $25K by the end of the week. We

      are happy to coordinate with everybody, but we will need some additional money to

      continue on this course. Please let me know if you would like to discuss any of this. No

      mention was made of any conflict in that email or at that time.

                10. On July 1, 2020, Allyson emailed me and Albert, copying Gerr   a ing I am

      writing about the below request [referencing the June 29 email]. Please understand that we



                                                   2
Case 8:19-cv-01998-MWF-KS Document 186-1 Filed 08/04/20 Page 3 of 5 Page ID #:5610



      are going to have to withdraw as your counsel in this matter, as our Firm will not allow us to

      ake hi ca e i ho        a fee No mention was made of any conflict in that email or at that

      time.

              11. On July 6, 2020, during a telephone conference with only me, Allyson and Gerry

      again demanded a second additional retainer, and further stated that Venable would

      withdraw from representing Albert alone if he did not pay his share of the second additional

      retainer. No mention was made of any conflict during that telephone conference or at that

      time.

              12. On July 12, 2020, Allyson emailed me alone (and included Gerry), stating that,

        e ill need a re ainer o con in e o repre en        o on hi ca e No mention was made

      of any conflict in that email or at that time.

              13. On July 13, 2020, during a telephone conference with me and Albert, Allyson and

      Gerry again demanded that we pay a second additional retainer, but this time asked for

      $30,000. Allyson and Gerry further stated that Venable would withdraw if we did not pay

      the $30,000, as it could not    ork for free No mention was made of any conflict during

      that telephone conference or at that time.

              14. On July 21, 2020, during a telephone conference with me and Albert, Allyson

      stated that Venable had no current conflict of interest and could continue to represent me

      and Albert in settlement negotiations with Plaintiffs.

              15. On July 24, 2020, Venable filed its Motion to Withdraw as Counsel of Record for

      Defendants True Count Staffing, Inc., Albert Kim, and Kaine Wen, and Relief Defendant

      Infini e Managemen Corp        he Mo ion o Wi hdra



                                                       3
Case 8:19-cv-01998-MWF-KS Document 186-1 Filed 08/04/20 Page 4 of 5 Page ID #:5611



                                 Requests for Invoices and an Accounting

             16. As noted in my prior Declaration, when Venable began demanding the second

      additional retainer, Albert and I requested missing invoices and an accounting to see how

      much we had paid Venable to date and what Venable had done for that money.

             17. On July 6, 2020, I requested that Venable send us all the missing invoices, which

      included missing invoices for the months of February, March, April, and May 2020. It took a

      number of requests before Venable sent all of the requested invoices. We did not receive

      the last of the missing invoices until July 16, 2020.

             18. Because the invoices were difficult to understand, on July 19, 2020, I requested

      that Venable send us an accounting of all activity in our client trust accounts, dating back to

      July 2019. I had never previously received any form of an accounting from Venable.

      Notwithstanding numerous requests, Venable never sent me a formal accounting. Instead,

      Venable only sent me an Excel spreadsheet, and after several more requests, added a

      number of tabs. The Excel spreadsheet with added tabs were not a full accounting, and

      were confusing and demonstratively inaccurate.

             19. On July 24, 2020, the same day that Venable filed its Motion to Withdraw,

      Allyson emailed me and Albert that the total amount we owed Venable was $8,039.99 (this

      is after having paid Venable $535,000 for representing us in the CFPB Action). Based on my

      review of the invoices and Excel spreadsheets, I do not believe that we owe Venable the

      $8,039.99.




                                                    4
Case 8:19-cv-01998-MWF-KS Document 186-1 Filed 08/04/20 Page 5 of 5 Page ID #:5612



                                        Settlement Negotiations

             20. On July 23, 2020, Venable received Plaintiffs latest proposed settlement

      documentation. That same day, Gerry forwarded me the settlement documentation,

      indica ing ha he had no     e re ie ed i    a ing FYI I am forwarding, but have not

      re ie ed he a achmen        e

             21. To date, nei her All on nor Gerr ha e re ie ed or di c      ed i h me Plain iff

      latest proposed settlement.

             22. I believe that Venable filing its Motion to Withdraw when it did, and gratuitously

      stating that Albert and I were unable and/or unwilling to pay the amount Venable claimed

      we owe it, has severely harmed me in the settlement negotiations with Plaintiffs and

      eliminated any prospect of a global resolution.

             I declare under penalty of perjury under the laws of the United States of America

      that the foregoing is true and correct.

             Executed this 4th day of August, 2020, in Los Angeles County, California.


                         ________________________________________
                                        Kaine Wen




                                                  5
